—Judgment, Supreme Court, Bronx County (Arlene R. Silverman, J.), rendered October 2, 1990, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant’s conviction arises from his arrest in a "buy and bust” transaction.
The record supports the trial court’s finding that the prosecutor’s gesture in the general direction of the defense table during the direct testimony of the undercover officer was innocuous, and could not reasonably have tainted the officer’s strong in-court identification of defendant. Thus, the trial court appropriately exercised its discretion in denying the mistrial motion made by codefendant’s counsel and joined in by defendant’s trial counsel (People v Ortiz, 54 NY2d 288, 292). Similarly, the trial court’s sua sponte rulings precluding improper comment in summation on this issue, inter alia, were necessary and proper to enforce propriety and orderliness in the conduct of the trial (People v De Jesus, 42 NY2d 519, 523).
We have considered defendant’s additional arguments and find them to be either unpreserved for appellate review as a matter of law, or meritless. Concur — Milonas, J. P., Rosenberger, Ross and Kassal, JJ.